Citation Nr: 9913321	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96 - 13 517	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a rating in excess of 40 percent for shell 
fragment wound of the chest with retained foreign body in 
lung and pleural thickening. 

Entitlement to a rating in excess of 10 percent for scars of 
the neck with retained foreign body. 

Entitlement to a compensable rating for bilateral defective 
hearing.

Entitlement to a compensable rating for a scar of the left 
lower lip. 

Entitlement to a compensable rating for a scar of the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


REMAND

The veteran served honorably on active duty from November 
1940 to November 1945, and from November 1950 to March 1952.  
The appellant is the wife and attorney-in-fact for the 
veteran, who was rated incompetent by rating decision of June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1991 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In a Statement in Support of Claim received at the RO on 
March 4, 1991, the veteran claimed entitlement to increased 
ratings for his service-connected disabilities.  In a 
subsequent Statement in Support of Claim, submitted in April 
1991, he provided specific details in support of those 
claims.  Although a VA general medical examination was 
conducted in May 1991, no mention was made of the veteran's 
service-connected wound scars, and no musculoskeletal 
examination or evaluation was provided.  

Thereafter, a rating decision of June 1991 denied entitlement 
to increased ratings for the veteran's service-connected 
disabilities, and he was advised of that adverse 
determination by RO letter of July 3, 1991.  The veteran 
filed a timely Notice of Disagreement in September 1991, and 
requested a Statement of the Case.  A subsequent rating 
decision of December 1991 granted an increased rating of 40 
percent for the veteran's service-connected shell fragment 
wound of the chest with retained foreign body in lung and 
pleural thickening, while continuing the prior ratings for 
his other service-connected disabilities.  An RO letter of 
January 7, 1992 advised the veteran, in pertinent part, that:  
"All benefits claimed have been allowed without 
consideration by the Board of Veterans Appeals.  Because of 
this no further action will be taken on your Notice of 
Disagreement concerning your chest wound which is considered 
withdrawn, unless we hear from you to the contrary before 
7/3/92."  No Statement of the Case was provided the veteran 
and his representative pursuant to the Notice of Disagreement 
filed by the veteran in September 1991, as required by  
38 C.F.R. § 19.26 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999), has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown,  6 Vet. App. 35, 38 (1993);  Cf. Swan 
v. Derwinski,  1 Vet. App. 20, 20-23 (1990).  Where a 
claimant has filed a NOD as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, . . . 
does not abrogate the pending appeal.  AB v. Brown, id.

The appeals for a rating in excess of 40 percent for shell 
fragment wound of the chest with retained foreign body in 
lung and pleural thickening; a rating in excess of 10 percent 
for scars of the neck with retained foreign body; and 
compensable ratings for bilateral defective hearing, for a 
scar of the left lower lip, and for a scar of the scalp have 
remained pending and unresolved since receipt of the 
veteran's timely Notice of Disagreement.  The Board finds 
that VA's duty to assist the veteran has not been met; that 
his claims for increase have not been properly developed or 
adjudicated; and that the veteran has been denied procedural 
due process with respect to such claims.  

By Board decision of August 1997, the issues of entitlement 
to a rating in excess of 40 percent for shell fragment wound 
of the chest with retained foreign body in lung and pleural 
thickening; entitlement to a rating in excess of 10 percent 
for scars of the neck with retained foreign body; and 
entitlement to compensable ratings for bilateral defective 
hearing, for a scar of the left lower lip, and for scar of 
the scalp were Remanded to the RO for further development of 
the medical evidence, to include additional orthopedic, 
neurologic, respiratory, and dermatological examinations of 
the veteran, to include consideration of both  38 C.F.R. 
§§ 4.40, 4.45 and 4.59 and the newly-revised criteria for 
evaluating muscle injuries and respiratory disorders.  

However, the file contains a November 1997 statement from a 
VA examiner who undertook to examine the veteran at the VA 
nursing care unit, Poplar Bluff, where he resides, indicating 
that:

[The veteran] has advanced Alzheimer's 
disease and is not competent.  He is 
unable to communicate and is unresponsive 
to directions.  He cannot travel.  He is 
unable to participate in any kind of 
activity other than passive ROM [range of 
motion] exercises.  He certainly is not 
capable of participating in a pulmonary 
function test.

The Board notes that the veteran suffers from advanced 
dementia stemming from Alzheimer's disease, a nonservice-
connected disability.  Additional private clinical records 
dated in 1992 indicate that the veteran was confused, 
agitated, and belligerent.  The record further shows that 
following an evaluation for "combative behavior" at a VA 
Medical Center, Poplar Bluff, Missouri, in October 1992, he 
was transferred to the Nursing Home Care Unit at that 
facility in November 1992 and has since remained a patient at 
that facility.  

While it is unfortunate that the veteran's current condition 
precludes further examination, the Board will evaluate the 
veteran based upon the current record, including all medical 
evidence submitted since the initiation of these appeals and 
treatment and progress reports from the nursing facility at 
the VAMC, Poplar Bluff.  
The Board notes, however, that the RO received no response to 
its request for the veteran's complete treatment records from 
the VAMC, Poplar Bluff, and took no further action, and that 
the RO also took no action in response to a letter from the 
appellant stating that the veteran had been a patient at the 
NHCU, Poplar Bluff, since October 1992, and that his 
treatment had been at that facility since that date.  

The RO has failed to comply with the Board's remand order of 
August 1997, wherein it was instructed to obtain all clinical 
records pertaining to treatment of the veteran at the VAMC, 
Poplar Bluff, Missouri (emphasis in original).  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Court or 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. App. June 
26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all actions taken pursuant to Board remands prior 
to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in 
such remands by this Board.  All cases returned to the Board 
which do not comply with the instructions of the Board remand 
will be returned to the RO for further appropriate action as 
directed.  

Furthermore, in an informal hearing presentation submitted in 
March 1999, the appellant's service organization 
representative raised, for the first time, the issue of a 
total disabilitymnrating based on unemployability.  The RO 
should provide the appellant with VA Form 21-8940 for 
completion and submission, and take such other action as is 
warrnated.  

Based upon the foregoing, the case is Remanded to the RO for 
the following actions:

1.  The RO should obtain all clinical 
records pertaining to treatment of the 
veteran at the VAMC, Poplar Bluff, 
Missouri, specifically including all 
hospital summaries, reports of 
examination, treatment records and 
progress notes pertaining to the veteran 
from the NHCU located at the VAMC, Poplar 
Bluff, medical facility since October 
1992.  

2.  The RO should ask that the veteran's 
primary attending physician at the NHCU, 
Poplar Bluff, provide a statement 
confirming the veteran's inability to 
undergo a meaningful examination of his 
shell fragment wound of the chest with 
retained foreign body in lung and pleural 
thickening, including pulmonary function 
testing; scars of the neck with retained 
foreign body; bilateral defective 
hearing; scar of the left lower lip; and 
scar of the scalp.  However, should that 
physician be of the opinion that the 
veteran can comprehend, cooperate and 
participate in such examinations, VA 
specialist examinations of the veteran 
should then be conducted as provided in 
the Board's prior Remand order of August 
1997.

3.  In any event, following completion of 
the foregoing, the RO must review the 
claims folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the claims folder does not included a 
written certification stating that 
complete copies of all clinical records 
of the veteran from the VAMC, Poplar 
Bluff, have been obtained and associated 
with the claims folder, including all 
clinical and other records from the NHCU, 
Poplar Bluff since October 1992, as well 
as the requested letter from the 
veteran's primary attending physician at 
the NHCU, Poplar Bluff, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

4.  The RO should then readjudicate the 
issues of increased rating for the 
veteran's shell fragment wound of the 
chest with retained foreign body in lung 
and pleural thickening; scars of the neck 
with retained foreign body; bilateral 
defective hearing; scar of the left lower 
lip; and scar of the scalp based upon the 
current record.  If the VA Form 21-8940 
provided the appellant been completed and 
returned, the RO should then address the 
issue of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities.  

If the benefits currently sought on appeal are not granted to 
the appellant's satisfaction, or if a timely Notice of 
Disagreement is received with respect to any other matter, 
the RO should issue a Supplemental Statement of the Case, 
including all applicable law and regulations, and the 
appellant and his attorney-in-fact should be provided an 
opportunity to respond.  The appellant should be advised of 
the requirements to initiate and perfect an appeal on any 
issue addressed in the Supplemental Statement of the Case 
which is not currently on appeal.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of these 
claims.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





